Case 3:19-cr-04488-JLS Document 192 Filed 05/03/21 PageID.734 Page 1 of 1



 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                      SOUTHERN DISTRICT OF CALIFORNIA
 7                     HONORABLE JANIS L. SAMMARTINO
 8

 9   UNITED STATES OF AMERICA,                 ) Criminal No. 19CR4488-JLS
                                               )
10                             Plaintiff,      ) ORDER CONTINUING MOTION
                                               ) HEARING/TRIAL SETTING
11   v.                                        )
                                               )
12   MATTHEW ISAAC WOLFE (2) ,                 )
                                               )
13   AMBERLYN DEE NORED (6)                    )
                                               )
14                            Defendants.      )
                                               )
15
           Pursuant to joint motion and good cause appearing, IT IS HEREBY
16
     ORDERED that the motion hearing/trial setting currently set for MAY 7, 2021 at
17
     2:00 p.m. in this Court is continued and reset for JUNE 25, 2021 at 2:00 p.m. in
18
     this Court.
19
           For the reasons set forth in the joint motion, the Court finds that the ends of
20
     justice will be served by granting the requested continuance, and these outweigh
21
     the interests of the public and the defendants in a speedy trial. Accordingly, the
22
     delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
23
     3161(h)(7)(A).
24
           IT IS SO ORDERED.
25
     Dated: May 3, 2021
26
27

28
             ORDER GRANTING JOINT MOTION TO CONTINUE MOTION HEARING
                                        1
                                                              19 CR 4488-JLS
